Title: To James Madison from Edward Stevens, 18 September 1801
From: Stevens, Edward
To: Madison, James


					
						Sir
						Philadelphia Sepr. 18. 1801.
					
					I have the Honor to enclose you a Packet which was 

entrusted to my Care by Colo: Lear, the General Commercial 

Agent for St. Domingo.
					I arrived in Philadelphia this Morning, and should 

have proceeded to Washington immediately to pay my 

Respects to the President of the United States, had I not been 

informed that he was absent from that City.  I shall, however, 

avail myself of the earliest Opportunity, after his Return, to 

wait upon him and have the Honor of communicating to him 

all the Information I possess respecting the Colony of St: 

Domingo.
					Mrs. Stevens requests to be particularly remember’d 

to you and Mrs Maddison.  I remain, with the highest Respect, 

Sir, Your most obedt: Servt.
					
						Edward Stevens
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
